                                                                                                              5/7/2021


                                                       THE CITY OF NEW YORK
JAMES E. JOHNSON                                     LAW DEPARTMENT                                                   PETER W. BROCKER
Corporation Counsel                                        100 CHURCH STREET                                    Assistant Corporation Counsel
                                                           NEW YORK, NY 10007                                           Phone: (212) 356-2332
                                                                                                                           Fax: (212) 356-3509
                                                                                                                 Email: pbrocker@law.nyc.gov

                                                                                   May 6, 2021
        VIA ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                      Re: Alexander Williams, Jr. v. City of New York, et al.,
                          21 Civ. 1083 (JPC) (KHP)

        Your Honor:

                I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation
        Counsel of the City of New York, counsel for defendant the City of New York (the “City”) in the
        above-referenced matter. I write to respectfully request that Your Honor adjourn the initial
        conference in this matter, currently scheduled for May 10, 2021 at 12:00 p.m., sine die pending
        resolution by the Honorable John P. Cronan of the City’s motion to stay and review the
        Complaint for, inter alia, frivolous claims.

                 By way of brief background, on April 30, 2021, the City moved Judge Cronan for review
        of the Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A as
        plaintiff’s allegations against many of the individual defendants are facially frivolous, malicious,
        or fail to state a claim on which relief may be granted. (See Dkt. No. 40). Additionally, the City
        requested that the Court stay all deadlines in this matter pending its review of the Amended
        Complaint.1 (Id.) In the alternative, the City requested an enlargement of time to answer, move,
        or otherwise respond to plaintiff’s Amended Complaint on behalf of the individual defendants so
        as to allow the requisite time for this Office to conduct the necessary investigations prior to
        making representation determinations. (Id.)

               To date, Judge Cronan has not yet ruled on defendant’s April 30, 2021 request. However,
        since any discovery schedule in this matter may be mooted by the Court’s ruling on the City’s

        1
            Defendant also sought an adjournment of the initial conference in that motion, but failed to direct it to Your Honor.
motion, the City respectfully requests that Your Honor adjourn the initial conference, currently
scheduled for May 10, 2021 at 12:00 p.m., sine die pending resolution of the motion before
Judge Cronan.

       Thank you for your consideration of the matters herein.

                                                            Respectfully submitted,

                                                            Peter W. Brocker /s// ______
                                                            Peter W. Brocker, Esq.
                                                            Assistant Corporation Counsel

cc:    VIA FIRST-CLASS MAIL
       Alexander Williams, Jr. (B&C No. 1411801632)
       Plaintiff Pro Se
       George R. Vierno Center
       09-09 Hazen Street
       East Elmhurst, NY 11370


Application Denied
The May 10, 2021 conference will proceed as scheduled. The parties
are directed to call the Court's conference line at the scheduled time.
Please dial (866) 434-5269, access code: 4858267.

The Court respectfully requests that the Clerk of Court mail a copy
of this Order to the pro se Plaintiff.




 Date: May 7, 2021




                                                2
